     Case 2:19-cv-00043 Document 49 Filed on 09/19/19 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

DIANA BOND, Individually,         §
as Representative/Heir of the     §
ESTATE OF TAMI BOND and           §
as next friend for A.R.B., a minor child
                                  §
                                  §
v.                                §                   CIVIL ACTION NO. 2:19-cv-00043
                                  §                   JURY TRIAL
NUECES COUNTY, TEXAS;             §
ELIZABETH ALVARADO, Individually; §
JASMINE DRAKE, Individually;      §
MICHAEL ALVAREZ, Individually;    §
ANTHONY MUNOZ, Individually;      §
JOSE RODRIGUEZ, Individually;     §
LUIS RIVERA, Individually;        §
JOSE AGUAYO, Individually; and    §
CHRIS GOMEZ, Individually;        §
WELLPATH, LLC.; and               §
JACKIE BLEVINS, Individually.     §

                           PLAINTIFF’S MOTION TO FILE
                      PLAINTIFF’S THIRD AMENDED COMPLAINT

 TO THE HONORABLE UNITED STATES DISTRICT JUDGE;

       NOW COMES Plaintiff, Diana Bond, Individually, as Representative/Heir of the Estate

of Tami Bond, and as next friend for A.R.B., a minor child, filing this, her Plaintiff’s Motion to

File Plaintiff’s Third Amended Original Complaint, and showing unto the Court as follows:

1.     On September 5, 2019, this Court entered its Order Granting Motion to Dismiss, wherein

the Court addressed certain pleading and limitation issues. In such order, the Court provided

Plaintiff an opportunity to file a renewed motion for leave to file an amended pleading with such

pleading attached as an exhibit.

2.     In compliance with such order, Plaintiff does request the ability to file her Plaintiff’s Third

Amended Original Petition, which is attached hereto as Exhibit “1.”
      Case 2:19-cv-00043 Document 49 Filed on 09/19/19 in TXSD Page 2 of 4




3.     While Plaintiff holds firm to her belief that her pleadings have thus far been sufficient in

terms of surviving and conducting some discovery in this case, she nonetheless in her Plaintiff’s

Third Amended Original Petition, attempted to alleviate certain concerns expressed by the Court

concerning same. In particular, Plaintiff provides a better insight into the allegations made by

Plaintiff, certain cases known to Plaintiff (or her counsel) concerning medical issues, the policies

at issue, cited certain references deemed unnamed by the Court, and the specific concerns

pertaining to the training (or lack thereof) concerning same.

4.     In addition, Plaintiff attempted to highlight the allegations centering around Defendants’

flippant response to the numerous requests for assistance in an effort to illustrate the similarity of

the case at hand to Balle, which was determined not on the amount of time or the number of refused

requests, but instead on the question of whether a “reasonable inference” can be drawn that

“Nueces County had an unwritten policy or a widespread practice that fairly represents municipal

policy of consistent noncompliance with required state medical standards and that this policy or

practice of noncompliance was the moving force behind the unconstitutional injuries.” In this case,

as in Balle, the answer is yes. Whether the harm befalls after the first refusal in the first day or

after the second, third or fifth refusal in a latter day is irrelevant when the policy and practice is

one of noncompliance.

5.     Based on the fact that Court noted in the Order Granting Motion to Dismiss that “[t]he

alleged facts supporting these policies . . . would be sufficient if analyzing the Individual County

Defendants' liability”, why then is it not reasonable to draw the inference that such individuals

committed such violations not because they were evil or ignoring policies, but that because they were

inadequately trained and lacked the policies and direction necessary and mandated by state and federal

law? The answer is that it is not and Plaintiff should be allowed to conduct discovery on these issues

                                                  2
     Case 2:19-cv-00043 Document 49 Filed on 09/19/19 in TXSD Page 3 of 4




concerning the untimely and unnecessary death of her daughter.

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Court grant this Motion,

order that her Plaintiff’s Third Amended Complaint be filed and order such other and further relief

to which he may be justly entitled.


                                             Respectfully submitted,

                                             GALE LAW GROUP, PLLC
                                             711 N. Carancahua St., Suite 514
                                             Corpus Christi, Texas 78401
                                             Mailing Address:
                                             P.O. Box 2591
                                             Corpus Christi, Texas 78403
                                             Telephone: (361)808-4444
                                             Telecopier: (361)232-4139

                                             By: /s/ Christopher J. Gale
                                             Christopher J. Gale
                                             Texas Bar No. 00793766
                                             Southern District Bar No. 27257
                                             Chris@GaleLawGroup.com
                                             Attorney-in-Charge for Plaintiff

                                             /s/ Amie Augenstein
                                             Amie Augenstein
                                             Texas Bar No. 24085184
                                             Southern District Bar No. 2236723
                                             Amie@GaleLawGroup.com
                                             Attorney for Plaintiff

                            NOTICE OF ELECTRONIC FILING

       The undersigned counsel hereby certifies that he has electronically submitted for filing a
true and correct copy of the above and foregoing in accordance with the Electronic Case Files
System of the Southern District of Texas on the 19th day of September, 2019.

                                                     /s/ Christopher J. Gale
                                                     Christopher J. Gale




                                                3
     Case 2:19-cv-00043 Document 49 Filed on 09/19/19 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 19th day of September, 2019, the above and foregoing was
sent to the following counsel of record by the means indicated below:

Jenny Cron                                          Via E-File Notification
Laura Jimenez
NUECES COUNTY ATTORNEY
901 Leopard St., Room 207
Corpus Christi, Texas 78401

Nichol L. Bunn                                      Via E-File Notification
C. Trey Scott
LEWIS, BRISBOIS, BISGAAR & SMITH, LLP
2100 Ross Avenue, Suite 2000
Dallas, Texas 75201

                                                    /s/ Christopher J. Gale
                                                    Christopher J. Gale




                                                4
